IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CORRY MATTHEWS,                        : No. 157 MAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.